[Cite as State v. Houchens, 2022-Ohio-806.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 110004
                v.                                  :

ROBERT HOUCHENS,                                   :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: March 17, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-19-644228-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, Brian D. Kraft and Daniel T. Van, Assistant
                Prosecuting Attorneys, for appellee.

                Allison S. Breneman, for appellant.


SEAN C. GALLAGHER, A.J.:

                  Robert Houchens appeals from his indefinite, non-life felony

sentence imposed under R.C. 2929.144 and 2929.14(A)(1)(a) and (A)(2)(a). For the

following reasons, we affirm his convictions.
              Houchens was charged with murder-related charges.            Houchens

pleaded guilty to involuntary manslaughter, a first-degree felony, including a three-

year firearm specification, aggravated robbery, a first-degree felony, and felonious

assault, a second-degree felony offense. At the time of Houchens’s plea, the trial

court indicated that because Houchens was pleading guilty to several felonies, two

of which were qualifying felony offenses, therefore, the sentencing provisions under

R.C. 2929.144 and 2929.14(A)(1)(a) and (A)(2)(a) would apply. The trial court

imposed an 11-year minimum term on the involuntary manslaughter count, with a

maximum term of 16.5 years, and on the robbery and felonious assault charges,

Houchens was sentenced to eight years in prison concurrent with the remaining

counts. The three-year firearm specification was imposed prior and consecutive to

the 11-year, indefinite non-life term of imprisonment. Thus, the aggregate term of

imprisonment included the three-year firearm specification to be served prior and

consecutive to the minimum term of imprisonment of 11 years, up to a maximum

term of 16.5 years.

              In this appeal, Houchens presents a single assignment of error in

which he broadly claims that his conviction is void because the Reagan Tokes Law

violates the Constitutions of the United States and the state of Ohio. According to

Houchens, under the Fourteenth Amendment to the United States Constitution and

Article I, Section 16, of the Ohio Constitution, (1) the Reagan Tokes Law violates the

right to trial by jury, (2) the Reagan Tokes Law violates the separation-of-powers

doctrine, or (3) that R.C. 2967.271(C) and (D), which provide offenders with the
right to a hearing before imposition of the maximum term imposed under R.C.

2929.144, fail to provide the full panoply of constitutional pretrial rights in violation

of their due process rights. These same arguments were directly addressed in State

v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

               As a result, we need not dwell on the arguments presented. Based on

the authority established by this district’s en banc holding in Delvallie, Houchens’s

challenges advanced against the constitutional validity of the Reagan Tokes Law

have been overruled. See id. at ¶ 17-51. Houchens’s sole assignment of error is

overruled.

               We affirm.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.              The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR


N.B. Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B.
Forbes and the concurring in part and dissenting in part opinion by Judge Anita
Laster Mays in Delvallie and would have found the Reagan Tokes Law
unconstitutional.

Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in Delvallie
and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are
unconstitutional.